       Case 1:18-cv-09917-ALC-RWL Document 35 Filed 09/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X              9/17/2020
HOSSAM ABDEL MAKSOUD,                                          :
                                                               :   18 Civ. 9917 (ALC) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE BERKSHIRE LIFE INSURANCE                                   :
COMPANY OF AMERICA,                                            :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Pursuant to the discovery and status conference held before the Court on

September 17, 2020:

        1.       By September 22, 2020, Defendant shall narrow its Second and Third

Requests for Production of Documents to no more than 25 requests and serve those

requests on Plaintiff.

        2.       Within five days after Defendant serves those revised requests, the

parties shall meet and confer to raise and resolve between themselves any disputes

regarding those requests.

        3.       After the parties have met and conferred, and Plaintiff has produced

additional documents (either because the parties came to agreement on the revised

requests or because the Court resolved any dispute), Defendant shall proceed to take the

deposition of Plaintiff, with reservation of the right for continued deposition of Plaintiff

should Defendant learn of more information either through deposition of Plaintiff or

through responses to third-party subpoenas that merits continuation of the deposition.




                                                        1
      Case 1:18-cv-09917-ALC-RWL Document 35 Filed 09/17/20 Page 2 of 2




       4.     After the initial deposition session of Plaintiff, Defendant may request

additional documents of Plaintiff should there be a basis to do so and provided the

requests are proportionally tailored; production of the additional documents shall be made

prior to the continued deposition of Plaintiff, if any, and after resolution of any objections

to the requests.

                                           SO ORDERED.



                                           _______________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated: September 17, 2020
       New York, New York

Copies transmitted to all counsel of record.




                                               2
